Citation Nr: 1206986	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  What evaluation is warranted for migraine headaches from November 6, 2005?

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a disability manifested by nausea.

5.  Entitlement to service connection for disability manifested by syncope, claimed as blackouts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to November 2003 and from January 2005 to November 2005.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to service connection for uterine bleeding was addressed in the October 2008 statement of the case.  The Veteran, however, did not include this issue in her November 2008 VA Form 9 and it has not been perfected for appeal.  As such, the issue is not for consideration by the Board.  The Board notes that the representative addressed this issue in its January 2012 Appellant's Brief.  To the extent the representative is seeking to reopen the claim, it is referred to the RO for appropriate action.  

The issues of what evaluation is warranted for migraine headaches from November 6, 2005, and entitlement to service connection for disabilities manifested by nausea and syncope are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

X-rays dated in January 2006 showed mild degenerative osteoarthritis of the knees and x-rays dated in May 2006 were interpreted as normal; resolving reasonable doubt in the Veteran's favor, there is evidence of right and left knee arthritis within one year following discharge from service.  There is also satisfactory evidence of painful motion.  


CONCLUSIONS OF LAW

1.  Right knee arthritis is presumed to have been incurred during the Veteran's second period of service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).  

2.  Left knee arthritis is presumed to have been incurred during the Veteran's second period of service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the decision to grant entitlement to service connection for right and left knee arthritis, a detailed explanation of how VA complied with the VCAA with regard to these issues is unnecessary. 

Analysis

In July 2007, the RO denied entitlement to service connection for patellofemoral syndrome of the right and left knees.  The Veteran's service treatment records were subsequently received and in April 2008, the RO continued the denials.  The Veteran disagreed and perfected an appeal of this decision.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year following separation from active duty.  38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

An acute medical care note dated in October 2003 indicates that the Veteran was seen with complaints of right knee pain for one week.  Physical examination showed a right knee abrasion.  Further complaints are not shown during active service.  

The Veteran underwent an initial Persian Gulf examination in January 2006.  At that time, she reported left knee pain and popping when walking and climbing stairs.  On physical examination, there was left knee tenderness upon full extension with a popping sensation palpated by the examiner.  The right knee was within normal limits.  Knee x-rays were requested.  

A VA primary care note dated in March 2006 indicates that the Veteran asked for a letter of restriction from running.  It was noted that x-rays in January 2006 showed mild degenerative osteoarthritis of the knees.  A letter was written to temporarily restrict running until the end of April 2006 and the Veteran was referred to physical therapy.  

The Veteran underwent a VA examination in May 2006.  She reported weakness with prolonged standing, stiffness with sitting, swelling, and giving way.  She also reported a history of parapatellar pain for one year, and functional impairment due to pain with climbing, standing, squatting and running.  On physical examination, the knees showed signs of patella facet tenderness, positive inhibition sign, and parapatellar pain with duck walk.  Range of motion of both knees was 0 to 140 degrees.  Knee function was not additionally limited following repetitive use.  X-rays of the knees showed findings within normal limits.  The diagnosis was bilateral patellofemoral syndrome.

A May 2006 VA physical medicine rehabilitation consult indicates that the Veteran reported a history of right knee pain since April 2005.  She did not recall any particular trauma.  She had mild degenerative joint disease on x-rays and pain with prolonged standing, bending, stooping and lifting.  Following a physical examination the assessment was mild degenerative joint disease of knees with chronic pain.  

In March 2007, the Veteran was seen with various complaints including knee pain.  It was again noted that x-rays in 2006 showed mild degenerative osteoarthritis of the knees.  Physical examination showed small soft tissue swelling of the left knee and mild crepitus bilaterally.  The diagnosis was bilateral knee arthritis.  

In September 2009, the Veteran was seen in the VA emergency department following a fall from her motorcycle.  She sustained various injuries including superficial abrasions to the left knee.  

On review, evidence of record does not show any chronic knee disorder during service.  In determining whether there was arthritis within one year following the Veteran's November 2005 discharge from service, the Board acknowledges that the May 2006 VA examination indicated that knee x-rays were normal.  VA outpatient records, however, document x-ray findings of mild osteoarthritis in January 2006.  These findings were referenced and not questioned by subsequent examiners in 2006 and 2007.  Hence, resolving reasonable doubt in the Veteran's favor, the Board accepts these findings.  

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

In determining whether the arthritis was manifested to a compensable degree within one year following discharge, the Board acknowledges that the Veteran does not meet the criteria for a compensable evaluation based on limitation of flexion or extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Notwithstanding, the Veteran complains of bilateral knee pain and the Board has no reason to doubt her credibility in this regard.  Such complaints are supported by various positive findings, including crepitus and tenderness.  On review, there is satisfactory evidence of painful motion and thus, the evidence supports a finding of compensably disabling arthritis of the right and left knees within one year following separation from the Veteran's second period of active duty.  

Therefore, entitlement to service connection for right and left knee arthritis is granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).  



ORDER

Entitlement to service connection for right knee arthritis is granted.

Entitlement to service connection for left knee arthritis is granted.  


REMAND

Increased evaluation

In April 2008, the RO granted entitlement to service connection for migraine headaches and assigned a noncompensable evaluation effective November 6, 2005.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  In March 2010, the RO increased the evaluation for migraine headaches to 10 percent effective November 6, 2005.  The Veteran contends that the currently assigned evaluation does not adequately reflect the severity of her disability.  

On review, the Veteran most recently underwent a VA examination to assess the severity of her migraines in May 2006.  Given the Veteran's contentions and the length of time since the previous examination, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991). 

Information of record suggests that the Veteran receives VA medical treatment.  VA records were last printed in March 2010.  Additional relevant records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2).

Service connection 

In July 2007, the RO denied entitlement to service connection for nausea and for blackouts.  Following receipt of service treatment records, in April 2008, the RO continued the denial of entitlement to service connection for nausea and for disability with associated syncope, claimed as blackouts.  The Veteran disagreed and subsequently perfected this appeal.  

Service treatment records show that the Veteran was seen on various occasions in 2005 with complaints of nausea, vomiting and blackout spells.  In May 2005, she underwent an esophagogastroduodenoscopy (EGD).  The diagnosis was retained food - possible gastroparesis.  In June 2005, the Veteran was evacuated from Afghanistan for multiple somatic complaints, including nausea and syncope.  In July 2005, she underwent an endoscopy with a diagnosis of recurrent emesis secondary to irritable bowel.  In August 2005, the Veteran underwent an electroencephalogram (EEG) following blackouts on three different occasions while overseas.  The impression was a normal awake stage I and II sleep EEG.  No epileptiform active, no focal abnormalities were seen and the background was well within normal range for age.  

A note dated September 1, 2005 includes an assessment of nausea and vomiting likely secondary to gastroesophageal reflux disease.  A September 2005 profile includes diagnoses of irritable bowel and near syncope.  A September 23, 2005 note indicates the Veteran was to be considered for either return to the theater or release from active duty.  She stated that her irritable bowel was now in control and the nausea and vomiting had resolved.  The appellant reported that she now knew how to prevent syncope.  The examiner stated that given multiple medications and diagnoses, including irritable bowel, she should be released from active duty.  

In December 2005, the Veteran presented to the VA primary care clinic.  She reported that she was released from active duty because she developed symptoms of nausea and vomiting in Afghanistan and was evaluated for vomiting, headaches, and blackout spells.  Diagnoses included recurrent nausea and vomiting and blackout spells.  The January 2006 Persian Gulf examination included a diagnosis of persistent vomiting.  

The Veteran underwent a VA examination in May 2006.  At that time, the examiner indicated that for the claimed condition of nausea, a diagnosis was not possible because her work up had not yielded a diagnosis and there was no current pathology to make a diagnosis.  Regarding the claimed condition of blackouts, there was also no diagnosis.  A subsequent addendum indicates that there was no pathology to render diagnoses and no other tests were indicated.  It was noted that previous evaluations were all negative per Veteran and copies of reports were not available for record review.  

The Veteran clearly had numerous complaints related to nausea, vomiting, and blackout spells during service and various diagnoses were provided.  The Veteran, however, underwent a VA examination in May 2006 and at that time, the examiner was unable to render current diagnoses.  Significantly, the Veteran's service treatment records were not available for review at that time.  

On review, the nature and etiology of the Veteran's current complaints are unclear and under the circumstances of this case, the Board finds that further examination is needed.  See 38 C.F.R. § 3.159(c)(4).  In this regard, the Board notes that while the Veteran served in Afghanistan, there is no indication that she served in the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(e).  Thus, the undiagnosed illness provisions found at 38 C.F.R. § 3.317(a) are not for application.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request relevant treatment records from the Hampton VA Medical Center for the period from March 2010 to the present.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination to determine the current nature and severity of her migraine headaches.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of service-connected migraine headaches.  A complete rationale for any opinion expressed must be provided. 

3.  The RO/AMC should schedule an appropriate VA examination or examinations to determine the nature and etiology of the Veteran's claimed nausea and syncope.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND are to be made available for the examiner to review. 

The examiner is requested to state whether the Veteran has current disability manifested by nausea and/or syncope.  In making this determination, the examiner is requested to address whether any of these complaints are associated caused or permanently aggravated by the appellant's service-connected migraine headaches.  

If the Veteran is diagnosed with a current disability manifested by nausea and/or syncope, the examiner is to opine whether it is at least as likely as not that such disability or disabilities are related to the Veteran's active military service or complaints therein.  The examiner must provide a complete rationale for any opinion offered. 

4.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AMC/RO must return the report to the examiner for completion. 

5.  The Veteran is to be notified that it is her responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

6.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issues of what evaluation is warranted for migraine headaches from November 6, 2005; and entitlement to service connection for disabilities manifested by nausea and syncope.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


